Exhibit 10.6 AGREEMENT OF SALE AND PURCHASE THIS AGREEMENT OF SALE AND PURCHASE ("Agreement") made this day of April, 2014 by and between M-C CAPITOL ASSOCIATES L.L.C., a limited liability company organized under the laws of the State of Delaware, having an address c/o Mack-Cali Realty Corporation, 343 Thornall Street, Edison, New Jersey 08837 ("Seller") and ETRE Property A-1, LLC, a limited liability company organized under the laws of the State of Delaware, having an address at c/o ETRE Financial, LLC, 44 Wall Street, New York, NY 10005 ("Purchaser"). In consideration of the mutual promises, covenants, and agreements set forth herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Seller and Purchaser agree as follows: ARTICLE I DEFINITIONS Section 1.1 Definitions. For purposes of this Agreement, the following capitalized terms have the meanings set forth in this Section1.1: "Approved Title Conditions" has the meaning ascribed to such term in Section 2.2. "Assignment" has the meaning ascribed to such term in Section10.3(d) and shall be in the form attached hereto as Exhibit A. "Assignment of Leases" has the meaning ascribed to such term in Section10.3(c) and shall be in the form attached hereto as Exhibit B. "Authority" or "Authorities" means the various federal, state, district and local governmental and quasi-governmental bodies or agencies having jurisdiction over the Real Property and Improvements, or any portion thereof. "Bill of Sale" has the meaning ascribed to such term in Section10.3(b) and shall be in the form attached hereto as Exhibit C. "Business Day" means any day other than a Saturday, Sunday or a day on which national banking associations are authorized or required to close. "Certificate as to Foreign Status" has the meaning ascribed to such term in Section10.3(g) and shall be in the form attached as Exhibit H. "Certifying Person" has the meaning ascribed to such term in Section4.1(a). "Closing" means the consummation of the purchase and sale of the Property contemplated by this Agreement, as provided for in ArticleX. "Closing Date" means the date on which the Closing of the transaction contemplated hereby actually occurs. "Closing Statement" has the meaning ascribed to such term in Section10.4(b). "Closing Surviving Obligations" means the rights, liabilities and obligations set forth in Sections 3.2, 4.1, 5.1(e), 5.2, 8.1(a), 8.1(b), 8.1(c) 8.1(d), 8.1(f), 8.1(h), 8.1(i), 8.1(n), 8.2, 8.3, 10.4, 10.5, 10.6, Article XI, the last sentence of Section 13.1, Article XII, Article XIV, ArticleXVI, ArticleXVII, and any other provisions which pursuant to their terms survive the Closing hereunder. "Code" has the meaning ascribed to such term in Section4.1. "Deed" has the meaning ascribed to such term in Section10.3(a). "Delinquent Rental" has the meaning ascribed to such term in Section10.4(c). "Documents" has the meaning ascribed to such term in Section5.1(a). "Due Diligence" has the meaning ascribed to such term in Section5.1(a). "Effective Date" means the latest date on which this Agreement has been executed and delivered by Seller or Purchaser. "Encumbrance" means any security interest, lien, charge, claim, pledge, equitable interest, option, mortgage, right of way, easement, encroachment, servitude, lease, right of first option, right of first refusal or similar restriction, including any restriction on use, transfer, receipt of income or exercise of any other attribute of ownership, or any other encumbrance on title to the Property of any kind. "Environmental Laws" means each and every federal, state, district, county and municipal statute, ordinance, rule, regulation, code, order, requirement, directive, binding written interpretation and binding written policy pertaining to Hazardous Substances issued by any Authorities and in effect as of the date of this Agreement with respect to or which otherwise pertains to or affects the Real Property or the Improvements, or any portion thereof, the use, ownership, occupancy or operation of the Real Property or the Improvements, or any portion thereof, or Purchaser, and as same have been amended, modified or supplemented from time to time prior to the Effective Date, including but not limited to the
